DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 23, and 25 each disclose wherein the processing unit is adapted to detect and store a first Lmin value of absolute minimum, a second Lmax value of absolute maximum and a Lt_med value of relative minimum of the deformation signal generated by said sensor. It is unclear how these values are used in the invention.  How are these values detected?  Why are they stored?  What is done with these values after being stored?  Because of these questions, these claims are indefinite.
Since claims 14-22, 24, and 26-27 depend either directly or indirectly from the aforementioned claims, they are likewise rejected in a similar manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi [EP 1426259 A1].
As for claim 13, as best understood, Shiraishi discloses a rim for a wheel (see Figure 1), including a measuring system to detect a vertical load applied to the wheel in operating conditions with wheel mounted with horizontal rotation axis (Figure 1 and paragraphs 0013, 0020, and 0030-0032), the measuring system comprising:
a sensor (Figure 1, 3A-3D) to detect a deformation of the rim and to transmit a deformation signal related to the detected deformation (Figure 4 and paragraphs 0040-0042), and
a processing unit (paragraphs 0041-0044), operatively connected to the sensor, configured to receive the deformation signal, and to determine the vertical load applied to the wheel, based on the deformation of the rim detected by the sensor (paragraphs 0041-0044),
wherein the processing unit is adapted to detect and store a first Lmin value of absolute minimum, a second Lmax value of absolute maximum and a Lt_med value of relative minimum of the deformation signal generated by said sensor (Figures 1-3; and paragraphs 0011-0028; wherein Lmin, Lmax, and Lt_med are shown in Figure 2). 

As for claims 14 and 15, the claim is interpreted and rejected using the same reasoning as claim 13 above.  The positioning of the sensors on the wheel rim is interpreted and being located on a seat.
As for 19, Shiraishi discloses that the processing unit is further adapted to calculate a value of the vertical load applied to the wheel according to the following formula: 

    PNG
    media_image1.png
    111
    358
    media_image1.png
    Greyscale

Wherein Fv is said vertical load, Fl is a lateral load applied to the wheel , the coefficients Cij, with i ranging between 1 and 2 and j between 1 and 3, are constant.  See Figures 1-3 and paragraphs 0014-0024.
	Claims 23-24 are interpreted and rejected using the same reasoning as claim 13-14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-22, and 25-27 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Shiraishi as applied to the claims above.
As for claim 16 Shiraishi does not specifically disclose that the claimed seat is obtained on an area of the disc that faces the annular element.  The instant application discloses that the claimed frontal disc and annular element relate to cases wherein the wheel rim does not comprise spokes.  Having these teachings on hand, it would have been obvious to the skilled artisan to adapt modify Shiraishi so that the sensors could be attached to a wheel without a rim.  The skilled artisan would have had good reason to pursue the known options for attachment that were within his/her technical grasps at the time of filing the instant application.
As for claims 17 and 18, Shiraishi discloses that various types of sensors are suitable for use in the invention (paragraph 0027).  Having these teachings on hand, it would have been obvious to the skilled artisan to employ known capacitive sensors in the invention.  The skilled artisan would have had good reason to try known sensors to carry out the invention.  The selection of sensors could be based on test results, availability, costs and/or preference.
As for claim 20-22, Shiraishi does not specifically disclose that the processing unit is configured to correct the value of coefficients.  However, the skilled artisan would recognize the effects that temperature drift and/or differing tire pressures can cause to measured signals (paragraphs 0024, 0027, and 0032). Having this knowledge on hand, it would have been obvious to the skilled artisan to implement mathematical corrections in the invention of Shiraishi whenever necessary.
Claim 25 is interpreted and rejected using the same reasoning as claim 13 above.  The skilled artisan would have recognized that transmitters on tires were known to transmit information to remote units at the time of filing the instant application.  As such, it would have been obvious to the skilled artisan to transmit the measurements of Shiraishi to a remote unit for observation by a user.
Claim 26 is interpreted and rejected using the same reasoning as claim 25 and 14 above. 
As for claim 27, Shiraishi discloses a plurality of actuators, wherein the remote unit uses the measurements of the load acting on the wheel to control at least one actuator of said plurality of actuators (paragraphs 0001-0003 and 0044-0046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references disclose rim and/or wheel monitoring systems that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684